Case 3:96-cr-00022-SCC Document 367 Filed 05/03/21 Page 1 of 6




                      IN THE UNITED STATES COURT
                    FOR THE DISTRICT OF PUERTO RICO




  UNITED STATES OF AMERICA

       Plaintiff,

                    v.                CRIM. NO.: 96-22 (SCC)

  [2] OSVALDO DÍAZ-PABÓN

       Defendant.




                         OPINION AND ORDER

       Pending before the Court is Defendant Osvaldo Díaz-

    Pabón’s (“Defendant Díaz-Pabón”) pro se request at Docket

    No. 351 for additional documents to be transmitted to the

    First Circuit Court of Appeals (“First Circuit”) in order to

    supplement his appeal concerning the denial, see Docket No.

    341, of his motion pursuant to the First Step Act, see Docket

    No. 339. While the Government has not filed a response to this

    request, the Court finds that it can issue its determination
Case 3:96-cr-00022-SCC Document 367 Filed 05/03/21 Page 2 of 6




    U.S.A. v. DÍAZ-PABÓN                                                  Page 2




    regarding this matter in view of the First Circuit’s Judgment

    on this very same day, see Docket No. 365, regarding the

    appeal addressed by Defendant Díaz-Pabón in his request.

    For the foregoing reasons, Defendant Díaz-Pabón’s request at

    Docket No. 351 is MOOT.

        I. Background

        On April 24, 2020, Defendant Díaz-Pabón filed a pro se

    motion to reduce his sentence under 18 U.S.C. 3582(c)(1)(A)

    in view of the First Step Act of 2018 (“Motion to Reduce

    Sentence”). See Docket No. 339. 1 On May 1, 2020, the

    Government opposed the same (“Opposition”). See Docket

    No. 340. Shortly thereafter, the Court entered a line order

    denying Defendant Díaz-Pabón’s motion at Docket No. 339

    for the reasons noted in the Government’s Opposition. See

    Docket No. 341.

        The Court’s denial of his Motion to Reduce Sentence did



    1The pro se motion is dated April 21, 2020. See Docket No. 339 at 5.
    However, for the sake of uniformity, the Court will refer to the date that
    appears on the record next to the docket entry which is April 24, 2020.
Case 3:96-cr-00022-SCC Document 367 Filed 05/03/21 Page 3 of 6




    U.S.A. v. DÍAZ-PABÓN                                                   Page 3




    not stop Defendant Díaz-Pabón from filing a “Notice of

    Appeal” 2 on May 26, 2020. See Docket No. 343 3. There, he

    advanced his intention to appeal the Court’s denial and

    included a request for the Court to transmit all related

    documents necessary for his appeal to move forward before

    the First Circuit. See id. On June 3, 2020, the Clerk of the Court

    certified and transmitted the abbreviated record to the First

    Circuit. See Docket No. 346. Specifically, the following

    documents were included as part of the record on appeal: (1)

    Docket No. 341 (Court’s denial of the Motion to Reduce

    Sentence); and (2) Docket No. 343 (Defendant Díaz-Pabón’s

    “Notice of Appeal”). Id.

        On June 8, 2020, Defendant Díaz-Pabón’s appeal of the

    Court’s denial of his Motion to Reduce Sentence was assigned

    2 On June 2, 2020, Defendant Díaz-Pabón also filed a Motion for

    Reconsideration regarding the denial of his Motion to Reduce Sentence.
    See Docket No. 345. The Motion for Reconsideration was denied by the
    Court on July 13, 2020. See Docket No. 349.

    3The motion is dated May 18, 2020. See Docket No. 343. But as stated at
    supra note 1, here, the Court refers to the date that appears on the record
    next to the corresponding docket entry.
Case 3:96-cr-00022-SCC Document 367 Filed 05/03/21 Page 4 of 6




    U.S.A. v. DÍAZ-PABÓN                                           Page 4




    case number 20-1572 by the First Circuit. See Docket No. 347.

    The First Circuit, via Judgment entered on May 3, 2021,

    affirmed the Court’s denial of the Motion to Reduce Sentence.

    See Docket No. 365. Having reviewed the pertinent

    procedural backdrop as it concerns Defendant Díaz-Pabón’s

    request at Docket No. 351, the Court proceeds to evaluate said

    request.

        II. Analysis

        In his request, Defendant Díaz-Pabón argues that in

    addition to transmitting Docket Nos. 341 and 343, the Court

    should have also transmitted Docket Nos. 344 to 349 as they

    pertain to his appeal. The Court finds that it was under no

    obligation to transmit additional documents as part of the

    record on appeal other than those at Docket Nos. 341 and 343.

    A review of First Circuit Local Rule 11(b) reveals as much:

            The district court will not transmit the full
            record except upon request of the circuit clerk.
            Rather, the district court will transmit to the
            circuit clerk electronically a copy of the notice of
            appeal, the order(s) being appealed, and a
            certified copy of the district court docket report
Case 3:96-cr-00022-SCC Document 367 Filed 05/03/21 Page 5 of 6




    U.S.A. v. DÍAZ-PABÓN                                           Page 5




            in lieu of transmitting the entire record. Sealed
            documents will not be included in this
            abbreviated electronic record. Rather, any
            sealed     documents        or    sealed    docket
            reports/entries will be transmitted to the circuit
            clerk in hard copy whether or not electronically
            available. In addition, any papers and exhibits
            which are not electronically available will also
            be transmitted to the circuit clerk. The entire
            electronic district court record is available to the
            court of appeals whether or not individual
            documents are transmitted as part of the
            abbreviated electronic record or later
            supplemented.

    See 1st Cir. L.R. 11(b).

        Because the “Notice of Appeal” in addition to the order

    that was appealed were transferred in compliance with First

    Circuit Local Rule 11(b) and the record does not show that the

    First Circuit Clerk requested for the entire record to be

    transmitted, there was no need for additional documents to

    be transmitted since the First Circuit has access to the totality

    of the Court’s electronic record of this case. While the Court

    could have denied Defendant Díaz-Pabón’s request given
Case 3:96-cr-00022-SCC Document 367 Filed 05/03/21 Page 6 of 6




    U.S.A. v. DÍAZ-PABÓN                                       Page 6




    that First Circuit Local Rule 11(b) was not contravened and

    the Court was under no obligation to transmit additional

    documents, in light of the First Circuit’s Judgment entered on

    this same day affirming the Court’s denial of the Motion to

    Reduce Sentence, see Docket No. 365, the Court deems

    Defendant Díaz-Pabón’s request as MOOT.

        III. Conclusion

        In light of the above, Defendant Díaz-Pabón’s request at

    Docket No. 351 is MOOT.

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, this 3rd day of May, 2021.



                    S/ SILVIA CARREÑO-COLL
                    UNITED STATES DISTRICT COURT JUDGE
